     Case 1:20-cv-00414-NONE-EPG Document 18 Filed 07/14/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                         Case No. 1:20-cv-00414-EPG
     Monika Aguirre,
12
                    Plaintiff,                             ORDER (1) SETTING ZOOM
13                                                         SETTLEMENT CONFERENCE,
            v.                                             (2) REQUIRING PARTICIPATION BY
14                                                         CERTAIN INDIVIDUALS, (3) REQUIRING
     Aetna Resources, LLC,                                 SETTLEMENT CONFERENCE
15                                                         STATEMENT MEETING CERTAIN
                     Defendant,                            PARAMETERS, AND (4) SCHEDULING
16                                                         PRE-CONFERENCE TELEPHONIC
                                                           DISCUSSION
17

18
              Magistrate Judge Jeremy D. Peterson will hold a settlement conference by Zoom on
19
      August 26, 2020 at 10:00 a.m. A week prior to the hearing, parties should contact the court at
20
      kdunbar-kari@caed.uscourts.gov to obtain Zoom login information. The court expects that the
21
      parties will proceed with the settlement conference in good faith and attempt to resolve all or part
22
      of the case. If any party believes that the settlement conference will not be productive, that party
23
      shall so inform the court as far in advance of the settlement conference as possible. Unless
24
      otherwise specifically authorized by the court in advance of the settlement conference, the
25
      following individuals must participate in the settlement conference: (1) all of the attorney(s) who
26
      will try the case; (2) the parties; and (3) individuals with full authority to negotiate and settle the
27
      case, on any terms.
28
     Case 1:20-cv-00414-NONE-EPG Document 18 Filed 07/14/20 Page 2 of 4

 1             No later than the close of business two weeks prior to the settlement conference (August

 2   12, 2020), each party must submit to Judge Peterson’s chambers at jdporders@caed.uscourts.gov

 3   a confidential settlement conference statement. These statements should neither be filed on the

 4   docket nor served on any other party. The statements should be marked “CONFIDENTIAL” and

 5   should state the date and time of the conference. While brevity is appreciated, each statement

 6   must include:

 7             (1) a brief recitation of the facts;

 8             (2) a discussion of the strengths and weaknesses of the case, from your party’s

 9   perspective;

10             (3) an itemized estimate of your party’s expected costs for further discovery, pretrial, and

11   trial matters, in specific dollar terms;

12             (4) your best estimate of the probability that plaintiff will obtain a finding of liability

13   should this case proceed to trial, in percentage terms;

14             (5) should this case proceed to trial and defendant be found liable, please provide the

15   following, in specific dollar terms:

16                     (a) a realistic high-end recovery estimate (i.e., realistic best- or worst-case

17   scenario)

18                     (b) a realistic low-end recovery estimate (i.e., realistic worst- or best-case

19   scenario), and

20                     (c) a best estimate of the most likely outcome;
21             (6) a history of settlement discussions, including:

22                     (a) a statement of your expectations for settlement discussions;

23                     (b) a listing of any past and present settlement offers from any party (including all

24   terms);

25                     (c) whether your party would consider making the opening offer or demand, and

26   what that offer might be1;
27
     1
      Please note that Judge Peterson will consider this response, among others, in evaluating whether
28   proceeding with a settlement conference appears worthwhile.
     Case 1:20-cv-00414-NONE-EPG Document 18 Filed 07/14/20 Page 3 of 4

 1            (7) a list of the individuals who will be participating in the settlement conference on your

 2   party’s behalf, including each participant’s name and, if appropriate, title; and

 3            (8) identification of any related cases or of any other cases that the parties might wish to

 4   discuss at this settlement conference;

 5            (9) a completed worksheet (blank version attached) highlighting your responses to certain

 6   of the above questions.

 7            Judge Peterson will hold a short, pre-settlement conference telephone discussion on

 8   August 20, 2020 at 2:00 p.m. (dial-in number: 1-888-204-5984; passcode: 4446176). Only the

 9   lead attorney from each side2 should participate. At Judge Peterson’s discretion, the joint

10   telephonic discussion may be followed by private telephonic discussions between the judge and

11   each party.

12   IT IS SO ORDERED.
13

14   Dated:      July 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27
     2
      The court expects that the attorneys participating in the telephone discussion will also
28   participate in the settlement conference.
Case 1:20-cv-00414-NONE-EPG Document 18 Filed 07/14/20 Page 4 of 4


                         Pre-Settlement Worksheet


                                               Please fill in each value below
 Additional cost to your party expected
                                           $
 for . . . discovery
     . . . pretrial                        $
     . . . trial                           $
 Estimated probability of liability
 finding                                                                         %
 Realistic high-end estimate of recovery
                                           $
 by P
 Realistic low-end estimate of recovery
                                           $
 by P
 Best estimate of recovery by P            $
 Last offer/demand (if any) previously
                                           $
 made by your party
 Last offer/demand (if any) previously
                                           $
 made by opposing party
 Proposed next offer/demand by your
                                           $
 party
